                 IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


JOSEPH WILLIAMS,

      Petitioner,

V.                                                CASE NO. CV412-106


WARDEN CARL HUMPHREY,

      Respondent.


                                   ORDER


      In   2004,    Petitioner     Joseph     Williams    was     convicted      and

sentenced to death by the Superior Court of Chatham County for

the murder of Michael Deal- After the completion of his direct

appeal and state habeas court proceedings, Petitioner Williams

filed a petition for habeas corpus in this Court, pursuant to 28

U.S.C. § 2254, challenging his conviction and death sentence on

a number of grounds. Presently before the Court is the parties'

briefing    on     procedural    default,      cause     and    prejudice,       and

fundamental miscarriage of justice. Petitioner is DIRECTED that

he   may   brief    his   claims   in   his    upcoming        merits    brief   in

accordance with this order.^




^    Accordingly,     Respondent's      Motion     Requesting           Ruling   on
Procedural Issues is GRANTED. (Doc. 79.)
